Citation Nr: 0919136	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  08-07 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
hypertension. 

2.  Entitlement to service connection for hypertension, to 
include as secondary to a service-connected disability. 


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel




INTRODUCTION

The Veteran had active military service from April 1968 to 
April 1970.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which reopened the Veteran's 
previously denied claim and denied entitlement to service 
connection for hypertension as secondary to service connected 
diabetes.  

The Board notes that the Veteran's claim for service 
connection for hypertension was previously denied in a final 
January 2005 RO decision.  Subsequently, in May 2006 the 
Veteran filed a claim for service connection for hypertension 
as secondary to service-connected diabetes mellitus.  In a 
September 2006 rating decision, the RO considered the 
Veteran's May 2006 claim as a new claim, and reopened the 
Veteran's previously denied claim of service connection for 
hypertension.  In that same opinion, the RO also denied the 
Veteran's claim for service connection for hypertension on a 
secondary theory basis.  The Board notes that the 
hypertension claim presently on appeal was framed as 
entitlement to service connection for hypertension as 
secondary to service-connected diabetes mellitus.  Although 
secondary service connection was not explicitly addressed in 
the prior final rating decision, the United States Court of 
Appeals for Veterans Claims (the Court) has held that basing 
a claim for service connection on a new theory of etiology 
does not constitute a new claim.  See Ashford v. Brown, 10 
Vet. App. 120 (1997).  Therefore, although the Veteran has 
raised a new theory regarding causation, he is nonetheless 
required to submit new and material evidence to reopen the 
claim of entitlement to service connection.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  In a January 2005 rating decision, the RO denied the 
Veteran's claim for service connection for hypertension; 
although notified of the denial, the Veteran did not initiate 
an appeal.

3.  New evidence associated with the claims file since the 
January 2005 denial, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for hypertension, and raises a reasonable 
possibility of substantiating the claim for service 
connection for hypertension.

4.  The Veteran is service-connected for diabetes mellitus, 
currently rated at 60 percent disabled as of August 26, 2006.

5.  The Veteran is service-connected for posttraumatic stress 
disorder (PTSD), currently rated at 70 percent disabled as of 
July 21, 2007.

6.  The evidence of record does not demonstrate that the 
Veteran's hypertension was incurred as a result of or is 
aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  The January 2005 RO rating decision that denied the 
Veteran's claim for service connection for hypertension is 
final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (2008).

2.  As evidence received since the RO's January 2005 denial 
is new and material, the criteria for reopening the Veteran's 
claim for service connection for hypertension are met.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008). 

3.  Hypertension was not incurred as a result of or 
aggravated by a service-connected disability. 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.303, 3.309, 3.310 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's claim for service connection for 
hypertension secondary to service-connected diabetes was 
received in May 2006.  Thereafter, he was notified of the 
provisions of the VCAA by the RO in correspondence dated in 
May 2006.  This letter notified the Veteran of VA's 
responsibilities in obtaining information to assist him in 
completing his claim, identified his duties in obtaining 
information and evidence to substantiate his claim, and 
provided other pertinent information regarding VCAA.  
Thereafter, the claim was reviewed and a supplemental 
statement of the case (SSOC) was issued in October 2008.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 
1 (2006), Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. 
Cir. September 17, 2007).  The Board notes that 38 C.F.R. 
§ 3.159 was revised, effective May 30, 2008, removing the 
sentence in subsection (b)(1) stating that VA will request 
the claimant provide any evidence in the claimant's 
possession that pertains to the claims.  Subsection (b)(3) 
was also added and notes that no duty to provide § 5103(a) 
notice arises "[u]pon receipt of a Notice of Disagreement" 
or when "as a matter of law, entitlement to the benefit 
claimed cannot be established."  38 C.F.R. § 3.159 (b)(3) 
(2008).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  In the present case, the Veteran was 
properly informed of the requirements for submitting new and 
material evidence in the May 2006 letter.  In light of the 
favorable determination with respect to whether new and 
material evidence has been submitted, no further discussion 
of VCAA compliance is needed as concerns this issue.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to this matter was provided in June 
2008.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records, records from the Office of 
Personnel Management (OPM), and all relevant private and VA 
treatment records pertaining to his claimed disability have 
been obtained and associated with his claims file.  The 
Veteran also underwent VA medical examinations in September 
2006 and January 2008 to determine the nature and etiology of 
his hypertension. 

Furthermore, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  
The Veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified 
of VA's efforts to assist him.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  As a result of the development that 
has been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating his claim.



Laws and Regulations

New and Material Evidence

In a January 2005 rating decision, the RO denied service 
connection for hypertension.  The Veteran was notified by of 
this decision by a letter in February 2005.  The RO 
determined that service treatment records were negative for 
any diagnosis of hypertension.  It was further noted that the 
Veteran was diagnosed with hypertension in 1991, more than 20 
years after service.  Although notified of the January 2005 
denial, the Veteran did not initiate an appeal of this 
determination.  As such, that decision is final as to the 
evidence then of record, and is not subject to revision on 
the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.104, 20.302, 20.1103.

In May 2006, the Veteran attempted to reopen his claim for 
entitlement to service connection for hypertension as 
secondary to service-connected diabetes mellitus. Thereafter, 
in a September 2006 rating decision, the RO reopened the 
claim and denied entitlement to service connection for 
hypertension as a secondary to service-connected diabetes 
mellitus.  This appeal arises from the September 2006 rating 
decision.

Regardless of the RO's actions, the Board must still 
determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a 
prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the Veteran's previously and finally 
denied claims).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  In this case, the last final denial of the claim was 
the January 2005 RO rating decision.  Furthermore, for 
purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence. New evidence means 
existing evidence not previously submitted to agency 
decisionmakers. Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim. New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008)

Evidence added to the claims file since the January 2005 
denial includes statements from the Veteran, private 
treatment records, VA outpatient treatment records dated from 
August 2004 to March 2005, private treatment records dated 
from July 2004 to May 2007, private physician statements 
dated in March 2006 and February 2007, a VA examination 
report dated in January 2008, and employment records from 
OPM.

Evidence submitted after the January 2005 rating decision is 
considered new, as it was not previously of record and is not 
cumulative or redundant of evidence previously considered.  
After reviewing the evidence submitted, the Board concludes 
that some of the evidence submitted after the final January 
2005 rating decision is material.  A private treatment record 
dated January 2007 and letter from a private physician dated 
in January 2007 suggest the Veteran's hypertension is 
aggravated by his service-connected PTSD.  This evidence 
bears directly and substantially upon the issue of whether 
the Veteran is entitled to service connection for 
hypertension, as it addresses whether the Veteran's 
hypertension is caused by or affected by a service-connected 
disability.

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for 
hypertension are met. See 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156 (2008).


Service Connection for Hypertension

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a Veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including hypertension, may be 
presumed to have been incurred or aggravated during service 
if they become disabling to a compensable degree within one 
year of separation from active duty.  See 38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2008).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (effective before and after 
October 10, 2006).  The Court has held that when aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service-connected condition the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  38 C.F.R. § 3.310(b) (effective after October 10, 
2006); see 71 Fed. Reg. 52744 (Sept. 7, 2006) (noting the 
revision was required to implement the Court's decision in 
Allen, 7 Vet. App. 439).  

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event. However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background 

The Veteran contends that he currently suffers from 
hypertension as a result of his service-connected diabetes 
mellitus, or that his hypertension is aggravated by either 
his service-connected diabetes mellitus or service-connected 
PTSD.  Considering the claim in light of the above-noted 
legal authority, the Board finds that the weight of the 
evidence is against the claim.

The Veteran's service treatment records, including his 
February 1968 enlistment and March 1970 separation 
examination reports, are silent for any hypertensive 
disorder. 

In a private treatment note dated in October 1991, the 
physician noted that the Veteran was admitted to the hospital 
a week prior due to chest pain, and was found to have new 
onset diabetes and hypertension. 
Private treatment records dated from July 1992 to February 
2006 reveal the Veteran was monitored for high blood pressure 
and was hesitant to use medication to control his 
hypertension.  However, due to his lack of strict adherence 
to a diet, the Veteran's hypertension primarily remained 
uncontrolled. 

In a January 1995 private treatment note, the physician noted 
that the Veteran's mother had hypertension later in life and 
his father did not.  He also noted that the Veteran's brother 
and two sisters did not have hypertension.  The physician 
opined that the Veteran's hypertension was essential, and 
likely not related to sleep apnea. 

In a private treatment record dated in February 2001, the 
Veteran was examined for his yearly physical.  The Veteran's 
blood pressure was slightly elevated and the physician opined 
that it may be, in part, white coat hypertension, and 
reiterated that the Veteran was reluctant to take the 
medications to control his blood pressure. 

In September 2004, the Veteran underwent an Agent Orange 
examination.  The Veteran report a past history of not having 
felt well at work, being taken to  hospital and diagnosed 
with uncontrolled diabetes mellitus and hypertension.  Since 
that time he has been under medical care, but with failure to 
come under good control which he attributed to his own lack 
of compliance. 

In a statement provided by the Veteran's private physician 
dated in March 2006, the physician reported that the 
Veteran's diabetes mellitus required insulin and restricted 
diet, or; oral hypoglycemic agent and restricted diet.  The 
physician also noted the Veteran had coronary artery disease 
directly due to his diabetes mellitus. 

The Veteran underwent a VA diabetes examination in September 
2006.  The Veteran stated that his hypertension developed in 
1991 or 1992, and since that time he has been on medication 
and required insertion of two stents in March 2006.  The 
physical examination found the Veteran with a blood pressure 
of 165/88 and essentially normal cardiac size and sounds with 
no evidence of peripheral vascular disease.  Although the 
claims file was not available for review, the physician 
diagnosed hypertensive cardiovascular disease not caused by 
diabetes mellitus. 

In a private treatment noted dated in January 2007, the 
Veteran inquired whether his diabetes and hypertension could 
have been caused by his PTSD.  He was informed by the 
physician, "not likely."  The Veteran then asked whether 
the hypertension and diabetes could be made worse by 
stressful days. The physician stated he would be able to 
support that as far as the PTSD goes. 

In a letter from the Veteran's private physician dated in 
February 2007, the physician confirmed that the Veteran has 
ongoing problems including diabetes type II, hypertension, 
hypercholesterolemia, ischemic heart disease, and post 
traumatic stress disorder.  The physician noted that the 
stress at work make his hypertension harder to control and 
caused fluctuations in his blood sugars. 

In January 2008, the Veteran underwent a VA examination to 
determine the nature and etiology of the Veteran's claimed 
hypertension.  The physician indicated that the Veteran had 
no cardiac symptoms related to diabetes mellitus. The 
physician opined that although cardiovascular disease is a 
possible related condition to the Veteran's diabetes, the 
Veteran's diagnosed essential hypertension is not a 
complication of the Veteran's disabilities.  The physician 
noted that the Veteran's essential hypertension is not caused 
by or a result of, nor aggravated by diabetes. Furthermore, 
the physician found aggravation of the Veteran's hypertension 
was not identified on review of medical records.  Also, the 
physician stated that essential hypertension is not cause by 
or a result of, nor chronically aggravated by PTSD.  
According to the physician, there is no consensus medical 
opinion that PTSD causes or chronically aggravates coronary 
artery disease or essential hypertension. 

Analysis

The Veteran has claimed entitlement to service connection for 
hypertension as secondary to his service-connected diabetes 
mellitus.  In a May 2006 telephone statement, the Veteran 
specifically contended that his hypertension was secondary to 
his service-connected diabetes mellitus.

While current medical evidence of record indicates the 
Veteran has hypertension, it does not show that the claimed 
hypertension is related to active service or to his service-
connected diabetes mellitus.  Service treatment records do 
not show that the Veteran had any complaint, treatment, or 
diagnosis of hypertension during active service.  Evidence of 
a diagnosis of hypertension was first shown in 1991, more 
than 20 years after separation from active service and thus, 
hypertension cannot be presumed to have been incurred during 
service.  The Board also notes that the passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability is a factor that tends 
to weigh against a claim for service connection.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  

In this case, the Veteran has claimed that his hypertension 
is secondary to his service-connected diabetes mellitus.  
However, there is no competent medical opinion establishing 
that the Veteran's hypertension is secondary to his service-
connected diabetes mellitus.  In fact, in September 2006 and 
January 2008 VA examination reports, the physician 
specifically opined that the Veteran's current hypertension 
was not caused by the Veteran's service-connected diabetes 
mellitus.  The January 2008 VA medical examination report 
also stated that the Veteran's hypertension was not 
aggravated by the Veteran's service-connected diabetes 
mellitus.  The Board accords great probative value to these 
opinions, and finds them to be dispositive of the question of 
whether the Veteran's hypertension was caused or aggravated 
by his service-connected diabetes mellitus because the 
January 2008 physician's findings were based on a review of 
the Veteran's claims file and both opinions were based on a 
thorough physical examination.  See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993) (it is the responsibility of the Board 
to assess the credibility and weight to be given the 
evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-
71 (1993) (the probative value of medical evidence is based 
on the physician's knowledge and skill in analyzing the data, 
and the medical conclusion he reaches; as is true of any 
evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).

When a veteran submits a claim for service connection for a 
disability under any theory of entitlement, VA's duty to 
assist him is triggered as to all theories under which he 
could be entitled to service connection.  See Schroeder v. 
West, 212 F.3d 1265, 1271 (Fed. Cir. 2000).  A private 
treatment record from January 2007 suggests that the 
Veteran's hypertension is aggravated by stress and the 
Veteran's service-connected PTSD.  When asked whether his 
hypertension might be made worse by stressful days, the 
Veteran's private physician stated only that he "would be 
able to support that as far as the PTSD goes."  The 
probative value of this opinion is diminished by the fact 
that the conclusion is not supported by any medical 
rationale.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992) 
(medical possibilities and unsupported medical opinions carry 
negligible probative weight). 

In a January 2008 VA examination report, the physician 
specifically opined that the Veteran's current hypertension 
was not caused by nor aggravated by the Veteran's service-
connected PTSD.  The physician noted that there is no 
consensus medical opinion that PTSD causes or chronically 
aggravates essential hypertension.  The Board accords great 
probative value to the VA opinion, and finds it to be 
dispositive of the question of whether the Veteran's 
hypertension was caused or aggravated by his service-
connected PTSD because the physician's findings were based on 
a review of the Veteran's claims file and a thorough physical 
examination, and supported by medical rationale.   See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993) (the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion he 
reaches; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).  Further, in evaluating a Veteran's 
claim, the opinion of a treating physician, or other 
provider, i.e., a mental health provider is not entitled to 
greater weight solely because of the treating relationship-
sometimes referred to as the "treating physician rule."  
See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).


	(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence was submitted to reopen a claim of 
entitlement to service connection for hypertension; to this 
extent the appeal is allowed.

Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus 
is denied. 



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


